DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/17/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hara et al. (US 2017/0113476).
Regarding claim 1, Hara et al teaches an image forming apparatus (figs.1,2) comprising: 
an image forming portion (18 figs.1,2) configured to form an image on a sheet (sheet 14 from sheet supply paths 21,22, and/or 23); 
a pair of conveyance rollers (33 figs.1,2) configured to convey the sheet (14) at a predetermined timing to an image formation position at which the image is formed by the image forming portion (18); 
a conveyance member (51 figs.1,2) configured to convey the sheet (14) at the image formation position; and 
a cleaning unit (90 figs.1,2,5,7) including a cleaning member (91) configured to come in contact with a target roller (30a) and the conveyance member (51), the target roller being one of the pair of conveyance rollers (33) that comes in contact with the sheet (figs.5-7,10,11).

Regarding claim 2, Hara et al further teaches wherein the target roller (30a figs.1,2) is one of the pair of conveyance rollers (33) that comes in contact with a back surface of the sheet (14).

Regarding claim 3, Hara et al further teaches wherein the cleaning unit (90 figs.1,2,5,7) is configured to move between a first position (figs.5,6,10) and a second position (figs.7,10), wherein at the first position, the cleaning member (91) comes in 

Regarding claim 7, Hara et al further teaches wherein the image forming portion (18 figs.1,2) forms the image by using ink, and the cleaning member (91 figs.1,2,5,7) comes in contact with a cleaning target and wipes off from the cleaning target the ink that has adhered thereto (figs.1,2,5,7).

Regarding claim 8, Hara et al further teaches wherein the cleaning member (91) is a piece of a woven or non-woven fabric formed in a shape of a belt (figs.1,2,5,7; paragraphs 0005,0071,0122,0124), and the cleaning unit (90 figs.1,2,5,7) includes a supply roller (94a) and a winding roller (94b), the supply roller supplying the cleaning member (91), the winding roller winding up around itself the cleaning member (91) supplied from the supply roller (figs.1,2,5,7).

Regarding claim 9, Hara et al further teaches a sheet conveying device (figs.1,2) comprising: 
a pair of conveyance rollers (33 figs.1,2) configured to convey a sheet at a predetermined timing to an image formation position at which an image is formed by an image forming portion (18); 
a conveyance member (51 figs.1,2) configured to convey the sheet at the image formation position; and 
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hara et al. (US 2017/0113476).
Regarding claim 4, Hara et al further teaches substantially all claimed limitations a first cleaning processing portion (controlling section of figs.1,2; paragraph 0080) configured to, when a duplex print process is executed (duplex printing process is performed via sheet reversing path 23, paragraph 0050, 0052), execute a first cleaning process (figs.5,6,10,11) to clean the target roller (30a figs.1,2) by using the cleaning unit 
Hara et al teaches all the structure of the claimed invention but does not explicitly states that the cleanings of the target roller (30a) by the cleaning unit (90) is performed specifically when duplex printing is executed.
However, given the image forming apparatus (figs.1,2) performs duplex printing by inverting printed sheet 14 and refeeding the sheet 14 by pathway 23 to the upstream of conveyance roller 33, it is obvious that freshly printed side of sheet 14 contacts the target roller 30a as the sheet is refeed by 33 for duplex printing staining the target roller.
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to perform cleaning of the target roller 30a by the cleaning unit 90 after duplex printing to remove stains on the target roller at least due to the contact with freshly printed surface of the sheet.

 Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hara et al. (US 2017/0113476) in view of Nakata et al. (US 2016/0279970).  
Regarding claim 5, Hara et al further teaches substantially all claimed limitations
 a second cleaning processing portion (controlling section of figs.1,2; paragraph 0080) configured to execute a second cleaning process (figs.7,10,11) to clean the conveyance member (51 figs.1,2) by using the cleaning unit (90 figs.1,2,5,7).
Hara et al teaches all the structure of the claimed invention but does not explicitly states that the cleanings of the conveyance member (51) by the cleaning unit (90) is 
However, Nakata et al teaches similar image forming apparatus including cleanings of a conveyance member (51 figs.1,2,12) by cleaning unit (90 figs.1,2) is performed when a paper jam has occurred in a conveyance section where the sheet is conveyed by the conveyance member (51) (S11-S18 in fig.11; figs.12A-12C; paragraphs 0089, 0090, 0093).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to perform cleaning of conveyance member when paper jam occurs in the image forming apparatus of Hara et al based on the teachings of Nakata et al to improve the efficiency of the cleaning unit. 

Regarding claim 6, Hara et al as modified by Nakata et al further teaches further comprising: 
a first sensor (Sa figs.1,2 of Hara et al; Sa figs.1,2 of Nakata et al) configured to detect the sheet at an upstream end of the conveyance section in a conveyance direction in which the sheet is conveyed; 
a second sensor (Sb figs.1,2 of Hara et al; Sb figs.1,2 of Nakata et al) configured to detect the sheet at a downstream end of the conveyance section in the conveyance direction; and 
a detection processing portion (controlling section of figs.1,2; paragraph 0080 of Hara et al; controlling section of figs.1,2; paragraph 0084 of Nakata et al) configured to 
when the detection processing portion has detected the occurrence of the paper jam, the second cleaning processing portion executes the second cleaning process (S2-S4,S11-S16 in fig.11; figs.12 of Nakata et al), and
in the second cleaning process, a cleaning-target area of the conveyance member (51 figs.2,12A-C of Nakata et al) is determined based on an elapsed time between a time when the first sensor (Sa figs.1,2 of Nakata et al) detected the sheet and a time when the detection processing portion detected the occurrence of the paper jam (S4,S13,S14 fig.11 of Nakata et al), and a cleaning by the cleaning unit is performed on the determined cleaning-target area (S11-S16 figs.11,12 of Nakata et al) (The cleaning target are is known to be the paper jam area, given the start time of feeding sheet is known by sensor Sa, Step S2, the print speed is known, it obvious to find the exact location of the stained are i.e cleaning target area. Further see paragraphs 0089, 0090- 0093,0094; figs.11, 12A-C).

Conclusion
   Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK D LEGESSE whose telephone number is (571)270-1615. The examiner can normally be reached General Schedule 9:00 am- 5:00 pm, IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENOK D LEGESSE/Primary Examiner, Art Unit 2853